Citation Nr: 0803691	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-32 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected multiple sclerosis (MS) with neurogenic bladder, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected sensory neuropathy of the left 
(dominant) upper extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected sensory neuropathy of the left 
lower extremity.

4.  Entitlement to an initial compensable evaluation for 
service-connected sensory neuropathy.

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound status.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 30 percent rating for 
MS and denied entitlement to special monthly compensation 
based on the need for aid and attendance or housebound 
status.  Following the December 2005 rating action's 
continuation of a 30 percent rating for MS with neurogenic 
bladder, the denial of entitlement to special monthly 
compensation, and the assignment of 20, 10, and 
noncompensable ratings for sensory neuropathy of the left 
upper extremity, sensory neuropathy of the left lower 
extremity, and optic neuritis, respectively, the veteran 
continued his appeal.

Initially, the Board notes that while the claim on appeal 
originally included the issues of entitlement to an increased 
rating for the veteran's service-connected right 
bronchiectasis, following the grant of an increased rating 
for this disability to 60 percent in July 2005, the veteran 
stated in his VA Form 9, dated in September 2005, that he 
concurred with the 60 percent rating.  Therefore, the Board 
finds that the veteran has withdrawn this issue from his 
appeal and that this matter is no longer a subject for 
current appellate review.

The Board further observes that following the filing of the 
veteran's notice of disagreement in August 2004, the RO has 
service-connected neurogenic bladder, sensory neuropathy of 
the left (dominant) upper extremity, sensory neuropathy of 
the left lower extremity, and optic neuritis, as secondary to 
the veteran's MS.  Since ratings for such disability have 
been considered in response to the veteran's original claim 
for increased rating, the Board finds that the ratings 
assigned for all of these disabilities are subject to current 
appellate review.

Finally, in recent correspondence from the veteran and his 
representative, it has been maintained that the veteran's 
service-connected PTSD has been manifested by worsening 
symptomatology.  The Board finds that such communication 
constitutes an inferred claim for an increased rating for 
PTSD, which the Board refers to the RO for appropriate 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board first notes that in correspondence, dated in April 
2007, the veteran identified VA outpatient treatment he 
received in 2006 and 2007, and the most recent VA treatment 
records in the veteran's claims folder are dated in November 
2005.  Therefore, since the VA has been held to be in 
constructive possession of VA treatment records, the Board 
has no alternative but to remand this matter so that these 
additional VA treatment records can be obtained and 
associated with the record.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Turning next to the issue of special monthly compensation 
based on the need for aid and attendance or housebound 
status, the Board has examined the opinions provided by the 
VA examiner in November 2004, and finds that they do not 
sufficiently address the critical issues of whether the 
veteran's service-connected disabilities render him so 
helpless as to be in need of regular aid and attendance or 
are reasonably certain to remain throughout the veteran's 
lifetime and substantially confine the veteran to his house 
or immediate premises, or address these issues with respect 
to all of his service-connected disabilities.  38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2007).  Thus, 
the Board finds that this claim must be remanded so that the 
veteran can be furnished with a new examination and opinions 
as to whether his service-connected disabilities require the 
services of a regular attendant or are reasonably certain to 
remain throughout the veteran's lifetime and substantially 
confine the veteran to his house or immediate premises.  

The Board further finds that the veteran should also be 
furnished new examinations to determine the nature and status 
of his service-connected MS with neurogenic bladder, sensory 
neuropathy of the left (dominant) upper extremity, sensory 
neuropathy of the left lower extremity, and optic neuritis.  
More specifically, the most recent VA examinations were 
conducted in November 2005, and the veteran and his 
representative have asserted that his MS and associated 
disabilities have worsened since his last examinations.  
Where the evidence of record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Therefore, the Board finds that the veteran 
should be afforded a new eye, genitourinary, and neurological 
examination to determine the current nature and extent of the 
severity of these service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's VA treatment records dated 
since November 2005.

2.  Following the above development, 
the veteran should be afforded a VA 
genitourinary/neurological examination.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies, to include 
neurological studies and/or x-rays, 
should be performed.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected MS with neurogenic 
bladder, sensory neuropathy of the left 
(dominant) upper extremity, and sensory 
neuropathy of the left lower extremity.

The examiner should identify any 
nerve(s) affected by the veteran's 
service-connected disability.  The 
examiner should discuss the extent, if 
any, of paralysis of the nerves 
involved.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  The veteran should be afforded a VA 
eye examination.  The claims folder and 
a copy of this Remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected optic neuritis.  The 
examiner must provide a comprehensive 
report including complete rationales 
for all conclusions reached.

4.  The veteran should be afforded a VA 
aid and attendance/housebound 
examination.  The claims folder and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.

The examiner should discuss whether the 
veteran, as a result of his service-
connected disabilities (MS with 
neurogenic bladder, etc.) is under an 
incapacity that requires care and 
assistance on a regular basis to 
protect him from the hazards or dangers 
incident to his daily environment.  The 
examiner should also mention whether 
the following factors are present:  
inability of appellant to dress himself 
or to keep himself ordinarily clean and 
presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliance which by reasons 
of the particular disability cannot be 
done without aid; inability of the 
appellant to feed himself through the 
loss of coordination of upper 
extremities or through extreme 
weakness; or inability to tend to the 
wants of nature.

The examiner should also mention 
whether the veteran's service-connected 
disabilities are reasonably certain to 
remain throughout the veteran's 
lifetime and substantially confine the 
veteran to his house or immediate 
premises.

The examiner must provide a 
comprehensive report including a 
complete rationale for all opinions and 
conclusions reached.

5.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



